Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 1 of 33 PageID #:231




                EXHIBIT A
                       Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 2 of 33 PageID #:232


PTO Form 1957 (Rev 9/2005)
OMB No. 0651-0050 (Exp. 07/31/2017)


                                                          Response to Office Action


                                                    The table below presents the data as entered.

                                      Input Field                                                     Entered
 SERIAL NUMBER                                                 86435969
 LAW OFFICE ASSIGNED                                           LAW OFFICE 102
 MARK SECTION
 MARK FILE NAME                                                http://tmng-al.uspto.gov/resting2/api/img/86435969/large
 LITERAL ELEMENT                                               EMPOWER
 STANDARD CHARACTERS                                           NO
 USPTO-GENERATED IMAGE                                         NO
 COLOR(S) CLAIMED
                                                               The color(s) red, white, and blue is/are claimed as a feature of the mark.
 (If applicable)

 DESCRIPTION OF THE MARK
                                                               The mark consists of a flag comprised of wavy lines above the word EMPOWER.
 (and Color Location, if applicable)

 ARGUMENT(S)
 Please see a PDF copy of the argument attached hereto.

 EVIDENCE SECTION
        EVIDENCE FILE NAME(S)

       ORIGINAL PDF FILE                                       evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.1.pdf
       CONVERTED PDF FILE(S)
                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0002.JPG
       (24 pages)

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0003.JPG

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0004.JPG
                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0005.JPG

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0006.JPG

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0007.JPG
                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0008.JPG

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0009.JPG
                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0010.JPG

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0011.JPG
                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0012.JPG

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0013.JPG

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0014.JPG
                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0015.JPG

                                                               \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0016.JPG



                                                                      Ex. A - 1
        Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 3 of 33 PageID #:233


                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0017.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0018.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0019.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0020.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0021.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0022.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0023.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0024.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0025.JPG
ORIGINAL PDF FILE                    evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.2.pdf
CONVERTED PDF FILE(S)
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0026.JPG
(20 pages)

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0027.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0028.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0029.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0030.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0031.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0032.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0033.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0034.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0035.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0036.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0037.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0038.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0039.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0040.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0041.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0042.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0043.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0044.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0045.JPG

ORIGINAL PDF FILE                    evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.3.pdf
CONVERTED PDF FILE(S)
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0046.JPG
(21 pages)

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0047.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0048.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0049.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0050.JPG


                                           Ex. A - 2
        Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 4 of 33 PageID #:234


                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0051.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0052.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0053.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0054.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0055.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0056.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0057.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0058.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0059.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0060.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0061.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0062.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0063.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0064.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0065.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0066.JPG
ORIGINAL PDF FILE                    evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.4.pdf
CONVERTED PDF FILE(S)
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0067.JPG
(12 pages)

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0068.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0069.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0070.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0071.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0072.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0073.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0074.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0075.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0076.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0077.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0078.JPG
ORIGINAL PDF FILE                    evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.5.pdf
CONVERTED PDF FILE(S)
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0079.JPG
(34 pages)

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0080.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0081.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0082.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0083.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0084.JPG

                                           Ex. A - 3
            Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 5 of 33 PageID #:235

I                                        I

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0085.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0086.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0087.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0088.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0089.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0090.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0091.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0092.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0093.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0094.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0095.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0096.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0097.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0098.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0099.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0100.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0101.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0102.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0103.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0104.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0105.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0106.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0107.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0108.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0109.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0110.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0111.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0112.JPG

    ORIGINAL PDF FILE                        evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.6.pdf
    CONVERTED PDF FILE(S)
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0113.JPG
    (29 pages)

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0114.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0115.JPG
                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0116.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0117.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0118.JPG

                                             \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0119.JPG


                                                   Ex. A - 4
        Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 6 of 33 PageID #:236


                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0120.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0121.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0122.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0123.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0124.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0125.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0126.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0127.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0128.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0129.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0130.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0131.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0132.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0133.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0134.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0135.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0136.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0137.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0138.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0139.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0140.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0141.JPG

ORIGINAL PDF FILE                    evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.7.pdf
CONVERTED PDF FILE(S)
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0142.JPG
(29 pages)

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0143.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0144.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0145.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0146.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0147.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0148.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0149.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0150.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0151.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0152.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0153.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0154.JPG


                                           Ex. A - 5
        Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 7 of 33 PageID #:237


                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0155.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0156.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0157.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0158.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0159.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0160.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0161.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0162.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0163.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0164.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0165.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0166.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0167.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0168.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0169.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0170.JPG

ORIGINAL PDF FILE                    evi_381137195-20150821170422962064_._EMPOWER_RESPONSE.pdf
CONVERTED PDF FILE(S)
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0171.JPG
(18 pages)

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0172.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0173.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0174.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0175.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0176.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0177.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0178.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0179.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0180.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0181.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0182.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0183.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0184.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0185.JPG
                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0186.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0187.JPG

                                     \\TICRS\EXPORT16\IMAGEOUT16\864\359\86435969\xml7\ROA0188.JPG
                                     USPTO registrations and/or TDSR records of multiple *POWER* formative marks


                                           Ex. A - 6
             Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 8 of 33 PageID #:238


                                                          covering services in International Class 36 as evidence that such marks are
DESCRIPTION OF EVIDENCE FILE
                                                          inherently weak with a limited scope of enforcement, along with use of referenced
                                                          marks where available.
GOODS AND/OR SERVICES SECTION (035)(current)
INTERNATIONAL CLASS                                       035
DESCRIPTION

Financial record keeping for employer-sponsored defined contribution plans and defined benefit plans solely for institutions, government
agencies, and employers
FILING BASIS                                              Section 1(b)
GOODS AND/OR SERVICES SECTION (035)(proposed)
INTERNATIONAL CLASS                                       035
TRACKED TEXT DESCRIPTION

Financial record keeping for employer-sponsored defined contribution plans and defined benefit plans solely for institutions, government
agencies, and employers; financial record keeping for services provided solely to institutions, government agencies, and employers for
regulatory compliance purposes
FINAL DESCRIPTION

Financial record keeping for employer-sponsored defined contribution plans and defined benefit plans solely for institutions, government
agencies, and employers; financial record keeping for services provided solely to institutions, government agencies, and employers for
regulatory compliance purposes
FILING BASIS                                              Section 1(b)
GOODS AND/OR SERVICES SECTION (036)(current)
INTERNATIONAL CLASS                                       036
DESCRIPTION

Financial record keeping services provided solely to institutions, government agencies, and employers; financial administration of employee
pension plans and retirement plans provided solely to institutions, government agencies, and employers; enrollment processing services for
employer-sponsored defined contribution and defined benefit plans provided solely to institutions, government agencies, and employers;
investment of funds for others; fund management; mutual fund investment services; providing an interactive website and online computer
database information in the field of employer-sponsored defined contribution and defined benefit plans; all excluding services in the fields of
insurance, real estate, banking, and venture capital
FILING BASIS                                              Section 1(b)
GOODS AND/OR SERVICES SECTION (036)(proposed)
INTERNATIONAL CLASS                                       036
TRACKED TEXT DESCRIPTION

Financial record keeping services provided solely to institutions, government agencies, and employers; financial administration of employee
pension plans and retirement plans provided solely to institutions, government agencies, and employers; enrollment processing services for
employer-sponsored defined contribution and defined benefit plans provided solely to institutions, government agencies, and employers;
investment of funds for others; fund management; investment and retirement fund management; mutual fund investment services; providing an
interactive website and online computer database information in the field of employer-sponsored defined contribution and defined benefit
plans; all excluding services in the fields of insurance, real estate, banking, and venture capital
FINAL DESCRIPTION

Financial record keeping services provided solely to institutions, government agencies, and employers; financial administration of employee
pension plans and retirement plans provided solely to institutions, government agencies, and employers; enrollment processing services for
employer-sponsored defined contribution and defined benefit plans provided solely to institutions, government agencies, and employers;
investment of funds for others; investment and retirement fund management; mutual fund investment services; providing an interactive website
and online computer database information in the field of employer-sponsored defined contribution and defined benefit plans; all excluding
services in the fields of insurance, real estate, banking, and venture capital
FILING BASIS
                                                         ISection 1(b)
                                                                  Ex. A - 7
                       Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 9 of 33 PageID #:239


 ADDITIONAL STATEMENTS SECTION

 DESCRIPTION OF THE MARK                                   The mark consists of a flag comprised of red and white wavy lines above the vertical
 (and Color Location, if applicable)                       display of the blue word EMPOWER, all on a white background.
                                                           Applicant has attached its full argument against likelihood of confusion as an exhibit
 MISCELLANEOUS STATEMENT
                                                           in the evidence section of this response.
 SIGNATURE SECTION
 RESPONSE SIGNATURE                                        /sm mulholland/
 SIGNATORY'S NAME                                          Susan M. Mulholland
 SIGNATORY'S POSITION                                      Attorney for Applicant/MA bar member
 SIGNATORY'S PHONE NUMBER                                  617.350.6800
 DATE SIGNED                                               08/21/2015
 AUTHORIZED SIGNATORY                                      YES
 FILING INFORMATION SECTION
 SUBMIT DATE                                               Fri Aug 21 17:10:39 EDT 2015
                                                           USPTO/ROA-XX.XXX.X.XXX-20
                                                           150821171039877524-864359
                                                           69-540bf5b96d91850c5837a2
 TEAS STAMP
                                                           9e43e442df16beea7bd5b4d37
                                                           599ac3f4e2459efa5-N/A-N/A
                                                           -20150821170422962064




PTO Form 1957 (Rev 9/2005)
OMB No. 0651-0050 (Exp. 07/31/2017)




                                                         Response to Office Action
To the Commissioner for Trademarks:

Application serial no. 86435969 EMPOWER (Stylized and/or with Design, see http://tmng-al.uspto.gov/resting2/api/img/86435969/large) has
been amended as follows:

ARGUMENT(S)
In response to the substantive refusal(s), please note the following:

Please see a PDF copy of the argument attached hereto.



EVIDENCE
Evidence in the nature of USPTO registrations and/or TDSR records of multiple *POWER* formative marks covering services in International
Class 36 as evidence that such marks are inherently weak with a limited scope of enforcement, along with use of referenced marks where
available. has been attached.
Original PDF file:
evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.1.pdf
Converted PDF file(s) ( 24 pages)
Evidence-1
Evidence-2
Evidence-3
Evidence-4
Evidence-5


                                                                  Ex. A - 8
          Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 10 of 33 PageID #:240


Evidence-6
Evidence-7
Evidence-8
Evidence-9
Evidence-10
Evidence-11
Evidence-12
Evidence-13
Evidence-14
Evidence-15
Evidence-16
Evidence-17
Evidence-18
Evidence-19
Evidence-20
Evidence-21
Evidence-22
Evidence-23
Evidence-24
Original PDF file:
evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.2.pdf
Converted PDF file(s) ( 20 pages)
Evidence-1
Evidence-2
Evidence-3
Evidence-4
Evidence-5
Evidence-6
Evidence-7
Evidence-8
Evidence-9
Evidence-10
Evidence-11
Evidence-12
Evidence-13
Evidence-14
Evidence-15
Evidence-16
Evidence-17
Evidence-18
Evidence-19
Evidence-20
Original PDF file:
evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.3.pdf
Converted PDF file(s) ( 21 pages)
Evidence-1
Evidence-2
Evidence-3
Evidence-4
Evidence-5
Evidence-6
Evidence-7
Evidence-8
Evidence-9
Evidence-10
Evidence-11
Evidence-12
Evidence-13


                                                   Ex. A - 9
          Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 11 of 33 PageID #:241


Evidence-14
Evidence-15
Evidence-16
Evidence-17
Evidence-18
Evidence-19
Evidence-20
Evidence-21
Original PDF file:
evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.4.pdf
Converted PDF file(s) ( 12 pages)
Evidence-1
Evidence-2
Evidence-3
Evidence-4
Evidence-5
Evidence-6
Evidence-7
Evidence-8
Evidence-9
Evidence-10
Evidence-11
Evidence-12
Original PDF file:
evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.5.pdf
Converted PDF file(s) ( 34 pages)
Evidence-1
Evidence-2
Evidence-3
Evidence-4
Evidence-5
Evidence-6
Evidence-7
Evidence-8
Evidence-9
Evidence-10
Evidence-11
Evidence-12
Evidence-13
Evidence-14
Evidence-15
Evidence-16
Evidence-17
Evidence-18
Evidence-19
Evidence-20
Evidence-21
Evidence-22
Evidence-23
Evidence-24
Evidence-25
Evidence-26
Evidence-27
Evidence-28
Evidence-29
Evidence-30
Evidence-31
Evidence-32


                                                  Ex. A - 10
          Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 12 of 33 PageID #:242


Evidence-33
Evidence-34
Original PDF file:
evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.6.pdf
Converted PDF file(s) ( 29 pages)
Evidence-1
Evidence-2
Evidence-3
Evidence-4
Evidence-5
Evidence-6
Evidence-7
Evidence-8
Evidence-9
Evidence-10
Evidence-11
Evidence-12
Evidence-13
Evidence-14
Evidence-15
Evidence-16
Evidence-17
Evidence-18
Evidence-19
Evidence-20
Evidence-21
Evidence-22
Evidence-23
Evidence-24
Evidence-25
Evidence-26
Evidence-27
Evidence-28
Evidence-29
Original PDF file:
evi_381137195-20150820220052806877_._EMPOWER_FORMATIVES.7.pdf
Converted PDF file(s) ( 29 pages)
Evidence-1
Evidence-2
Evidence-3
Evidence-4
Evidence-5
Evidence-6
Evidence-7
Evidence-8
Evidence-9
Evidence-10
Evidence-11
Evidence-12
Evidence-13
Evidence-14
Evidence-15
Evidence-16
Evidence-17
Evidence-18
Evidence-19
Evidence-20
Evidence-21


                                                  Ex. A - 11
              Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 13 of 33 PageID #:243


Evidence-22
Evidence-23
Evidence-24
Evidence-25
Evidence-26
Evidence-27
Evidence-28
Evidence-29
Original PDF file:
evi_381137195-20150821170422962064_._EMPOWER_RESPONSE.pdf
Converted PDF file(s) ( 18 pages)
Evidence-1
Evidence-2
Evidence-3
Evidence-4
Evidence-5
Evidence-6
Evidence-7
Evidence-8
Evidence-9
Evidence-10
Evidence-11
Evidence-12
Evidence-13
Evidence-14
Evidence-15
Evidence-16
Evidence-17
Evidence-18

CLASSIFICATION AND LISTING OF GOODS/SERVICES
Applicant proposes to amend the following class of goods/services in the application:
Current: Class 035 for Financial record keeping for employer-sponsored defined contribution plans and defined benefit plans solely for
institutions, government agencies, and employers
Original Filing Basis:
Filing Basis: Section 1(b), Intent to Use: For a trademark or service mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to use the mark in commerce on or in connection with the identified goods/services in the application. For a
collective trademark, collective service mark, or collective membership mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by members on or in connection with
the identified goods/services/collective membership organization. For a certification mark application: As of the application filing date, the
applicant had a bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by authorized users in
connection with the identified goods/services, and the applicant will not engage in the production or marketing of the goods/services to which the
mark is applied, except to advertise or promote recognition of the certification program or of the goods/services that meet the certification
standards of the applicant.

Proposed:
Tracked Text Description: Financial record keeping for employer-sponsored defined contribution plans and defined benefit plans solely for
institutions, government agencies, and employers; financial record keeping for services provided solely to institutions, government agencies, and
employers for regulatory compliance purposes

Class 035 for Financial record keeping for employer-sponsored defined contribution plans and defined benefit plans solely for institutions,
government agencies, and employers; financial record keeping for services provided solely to institutions, government agencies, and employers
for regulatory compliance purposes
Filing Basis: Section 1(b), Intent to Use: For a trademark or service mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to use the mark in commerce on or in connection with the identified goods/services in the application. For a
collective trademark, collective service mark, or collective membership mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by members on or in connection with
the identified goods/services/collective membership organization. For a certification mark application: As of the application filing date, the
applicant had a bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by authorized users in
connection with the identified goods/services, and the applicant will not engage in the production or marketing of the goods/services to which the

                                                                  Ex. A - 12
              Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 14 of 33 PageID #:244


mark is applied, except to advertise or promote recognition of the certification program or of the goods/services that meet the certification
standards of the applicant.

Applicant proposes to amend the following class of goods/services in the application:
Current: Class 036 for Financial record keeping services provided solely to institutions, government agencies, and employers; financial
administration of employee pension plans and retirement plans provided solely to institutions, government agencies, and employers; enrollment
processing services for employer-sponsored defined contribution and defined benefit plans provided solely to institutions, government agencies,
and employers; investment of funds for others; fund management; mutual fund investment services; providing an interactive website and online
computer database information in the field of employer-sponsored defined contribution and defined benefit plans; all excluding services in the
fields of insurance, real estate, banking, and venture capital
Original Filing Basis:
Filing Basis: Section 1(b), Intent to Use: For a trademark or service mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to use the mark in commerce on or in connection with the identified goods/services in the application. For a
collective trademark, collective service mark, or collective membership mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by members on or in connection with
the identified goods/services/collective membership organization. For a certification mark application: As of the application filing date, the
applicant had a bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by authorized users in
connection with the identified goods/services, and the applicant will not engage in the production or marketing of the goods/services to which the
mark is applied, except to advertise or promote recognition of the certification program or of the goods/services that meet the certification
standards of the applicant.

Proposed:
Tracked Text Description: Financial record keeping services provided solely to institutions, government agencies, and employers; financial
administration of employee pension plans and retirement plans provided solely to institutions, government agencies, and employers; enrollment
processing services for employer-sponsored defined contribution and defined benefit plans provided solely to institutions, government agencies,
and employers; investment of funds for others; fund management; investment and retirement fund management; mutual fund investment services;
providing an interactive website and online computer database information in the field of employer-sponsored defined contribution and defined
benefit plans; all excluding services in the fields of insurance, real estate, banking, and venture capital

Class 036 for Financial record keeping services provided solely to institutions, government agencies, and employers; financial administration of
employee pension plans and retirement plans provided solely to institutions, government agencies, and employers; enrollment processing services
for employer-sponsored defined contribution and defined benefit plans provided solely to institutions, government agencies, and employers;
investment of funds for others; investment and retirement fund management; mutual fund investment services; providing an interactive website
and online computer database information in the field of employer-sponsored defined contribution and defined benefit plans; all excluding
services in the fields of insurance, real estate, banking, and venture capital
Filing Basis: Section 1(b), Intent to Use: For a trademark or service mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to use the mark in commerce on or in connection with the identified goods/services in the application. For a
collective trademark, collective service mark, or collective membership mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by members on or in connection with
the identified goods/services/collective membership organization. For a certification mark application: As of the application filing date, the
applicant had a bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by authorized users in
connection with the identified goods/services, and the applicant will not engage in the production or marketing of the goods/services to which the
mark is applied, except to advertise or promote recognition of the certification program or of the goods/services that meet the certification
standards of the applicant.

ADDITIONAL STATEMENTS
Description of mark
The mark consists of a flag comprised of red and white wavy lines above the vertical display of the blue word EMPOWER, all on a white
background.

Miscellaneous Statement
Applicant has attached its full argument against likelihood of confusion as an exhibit in the evidence section of this response.


SIGNATURE(S)
Response Signature
Signature: /sm mulholland/ Date: 08/21/2015
Signatory's Name: Susan M. Mulholland
Signatory's Position: Attorney for Applicant/MA bar member

Signatory's Phone Number: 617.350.6800


                                                                   Ex. A - 13
              Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 15 of 33 PageID #:245


The signatory has confirmed that he/she is an attorney who is a member in good standing of the bar of the highest court of a U.S. state, which
includes the District of Columbia, Puerto Rico, and other federal territories and possessions; and he/she is currently the owner's/holder's attorney
or an associate thereof; and to the best of his/her knowledge, if prior to his/her appointment another U.S. attorney or a Canadian attorney/agent
not currently associated with his/her company/firm previously represented the owner/holder in this matter: (1) the owner/holder has filed or is
concurrently filing a signed revocation of or substitute power of attorney with the USPTO; (2) the USPTO has granted the request of the prior
representative to withdraw; (3) the owner/holder has filed a power of attorney appointing him/her in this matter; or (4) the owner's/holder's
appointed U.S. attorney or Canadian attorney/agent has filed a power of attorney appointing him/her as an associate attorney in this matter.


Serial Number: 86435969
Internet Transmission Date: Fri Aug 21 17:10:39 EDT 2015
TEAS Stamp: USPTO/ROA-XX.XXX.X.XXX-20150821171039877
524-86435969-540bf5b96d91850c5837a29e43e
442df16beea7bd5b4d37599ac3f4e2459efa5-N/
A-N/A-20150821170422962064




                                                                   Ex. A - 14
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 16 of 33 PageID #:246




                                                     RESPONSE


              [n   the Office Action, dated Febrnary 21, 2015, the Examining Attorney has refused registration of

   applicant's mark, EMPOWER & DESIGN OF A FLAG, on the grounds that that applicant's mark, when

   used on or in connection with the identified services, so resembles the marks in U.S. Registration Nos.

   4665421. 4203457, 4388905, 3614432 and 3490555 as to be likely to cause confusion, to cause mistake,

   or to deceive. Reconsideration is respectfully requested.

              Applicant notes that it has amended the recitation of services in the instant applicatiou to read as

   follows:

              "Financial record keeping for employer-sponsored defined contribution plans and defmed benefit
              plans solely for institutions, govemment agencies, and employers; Financial record keeping
              for services provided solely to institutions, government agencies, and employers for
              regulatory compliance purposes," in foternational 35; and

              Financial administration of employee pension plans and retirement plans provided solely to
              institutions, go, ernment agencies, and employers: enrollment processing services for
                                1


              employer-sponsored defined contribution and defined benefit plans provided solely to
              institutions, government agencies, and employers; investment of funds for others; investment
              and retirement fund management; mutual fund investment services; providing an interactive
              website and online computer database infomrntion in the field of employer-sponsored defined
              contribution and defined benefit plans; all excluding se1·vices in the fields of insurance, reaJ
              estate, banking, and venture capital," in Iutemational Class 36."

   Applicant respectfolly notes tbat the recitation of services in the instant application contains specific field

   of use resttictions that serve to obviate any concerns regarding likelihood of confusion between

   applicant's mark and the cited marks.

                                                      REMARKS

              The Examining Attorney has refused registration of applicant's mark, EMPOWER & DESIGN

   OF A FLAG, under Trademark Act §2(d). 15 U.S.C. §l052(d) because applicant's mark, when used on or

   in connection with the identified goods, so resembles the marks in US Registration Nos .. 4665421,

   4203457, 4388905, 3614432 and 3490555 (the "cited marks") as to be likely to cause confusion, or to

   cause mistake, or to deceive. Applicant respectfully submits that the facts in the instant case refote the




   902393.1




                                                      Ex. A - 15
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 17 of 33 PageID #:247




   Examining Attorney's objections to registration on the basis of likelihood of confusion between

   applicant's mark and the cited marks.


              Applicant respectfully submits that (l) its mark and the cited marks are not confusingly similar in

   tenns of commercial impression; (2) the cited marks are weak and the scope of protection afforded them

   is narrow: (3) the sophis tication of and degree of care exercised by potential purchasers of applicant's

   services and the services offered under the cited marks is so high, the facts refute the Examining

   Attorney's objections to regis tration on the basis of likelihood of confusion.

   I.         APPLICANT'S MARK AND THE CITED MARK ARE NOT CONFUSINGLY SIMILAR
              IN TERMS OF COMMERCIAL IMPRESSION.

              In assessing likelihood of consumer confusion, the Examining Attorney states that marks are

   compared in their entireties for similarities in appearance, sound, connotation, and commercial

   impression. Stone Lion Capital Partners, LP v. Lion Capital LLP, 746 F.3d 1317, 1321, 110 USPQ2d

   1157, l l 60 (Fed. Cir. 2014) (quoting Palm Bay Imps., Inc. v. Vetn 1e Clicquot Ponsardin Maison Fondee

   En 1772, 396F. 3d 1369, 1371, 73 USPQ2d 1689, 1691 (Fed. Cir. 2005)); TMEP §1207.0l(b)-(b)(v).

  "Similarity in any one of these elements may be sufficient to find the marks confusingly similar." In re

   Davia, l lO USPQ2d 18 JO, 1812 (TTAB 2014) (citing In re /iVhite Swan Ltd , 8 USPQ2d 1534, 1535

   (TT AB 1988); In re 1st USA Realty Proj'ls, Inc. , 84 USPQ2d 1581 , 1586 (TT AB 2007)); TMEP

   § 1207 0 l(b).

              Tbe Examining Attorney notes that applicant's mark includes a design element, but that eacb of

   the cited marks is in s tandard characters, citing In re Viterra Inc. for the proposition that a mark presented

   in stylized characters and/or with a design element generally will not avoid likelihood of confusion with a

   mark in typed or standard characters because the marks could be presented in the same manner of display.

   In re Vifemi Inc., 67 1 F.3d 1358, 1363, 101 USPQ2d 1905, 1909 (Fed. Cir. 20 12).

              The Examining Attorney has concluded that there exists a likelihood of confusion ben,veen

   applicant's mark and the cited marks because the mark EMPOWHR in U.S. Registration No. 4665421 is

   nearly identical to applicant's mark, wi th the only distinction being registrant' s use of an "H " in the
                                                           2
   902393.1




                                                     Ex. A - 16
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 18 of 33 PageID #:248




   middle of the word where applicant uses an "E ." The Examining Attomey also has concluded that there

   exists a likelihood of confusion between applicant's mark and the marks in U.S. Registration Nos.

   4203457, 4388905, 361432, and 3490555 because each of these cited marks contains the tenn

   EMPO\VER. The Examining Attorney has s tated that each of the cited registrations could be displayed

   with a sinular flag design to that of applicant, and therefore, the presence of applicant's design does not

   obviate these refosals.

              Applicant respectfully suggests that in contemplating how the cited marks could be displayed, the

   Examining Attorney bas made assumptions resulting in an erroneous conclusion as to likelihood of

   confosion between the marks. In the instant case, the Examining Attorney appears to have looked beyond

   the four comers of the instant application and the cited registrations. Applicant believes that the

   Examining Attorney should focus on the applications and registra tions, and not on the real-world or

   hypo thetical real-world conditions. Stone Lion Capiral Parrners, LP v. Lion Capfral LLP, 746 F.3d 1317,

   1321 , 11 0 USPQ2d 11 57, 11 60 (Fed. Cir. 2014).

              The Examining Attorney acknowledges that although marks are compared in their entireties, one

   feature of a mark may be more significant or dominant in creating a commercial impression. See, In re

   Viterra inc, 67 l F.3d I 358, 1362, I 01 USPQ2d 1905, 1908 (Fed. Cir. 2012); in re Nat'! Data Co,p. , 753

   F.2d 1056, 1058, 224 USPQ 749, 751 (fed. Cir. 1985); TMEP §1207.0l(b)(viii), (c)(ii). The Examining

   Attomey has concluded that the dominant feature of the instant mark and the cited marks is the te1111

   EMPOWER and that consumers are likely to focus only on this tenn.

              While applicant's mark and the cited marks may share a common element, tbe Board has held

   that similarity of the marks in one respect - sight, sound or meaning - will not au tomatically result in a

   finding oflikelihood of confusion even if the goods are identical or closely related. in re Lamson Oil Co.,

   6 USPQ2d 1041 (TIAB 1987), citing Trakinc. v. Traq Inc., 212 USPQ 846, 850 (TTAB 198 1).

              Applicant respectfully disagrees with the Examining Attorney's assertion that the term

   EMPOWER in applicant's mark is the dominant portion of its mark. Applicant asserts that the

   Examining Attorney has incorrectly discounted the significance of applicant's design element in the
                                                          3

   902393.1




                                                    Ex. A - 17
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 19 of 33 PageID #:249




   applied-for mark. While in some cases, the literal portion of a word + design mark may result in the word

   element of a mark having a more significant impact on the consumer, the word portion is not always

   dominant. See, In Re Covalinsld, l 13 USPQ2d Ll66 (TTAB 2014) (no likelihood of confusion between

   REDNECK RACEGJRL & DESIGN and RACEGIRL on legally identical goods given dominance of

   design element). The Board in this case found crucial differences between the marks and recognized that

  " [T]he proper test is not a side-by-side comparison of the marks, but instead 'whether the marks are

   sufficiently similar in terms of their commercial impression' such that persom; who encounter the mark~

   would be likely to assume a connection between tbe parties." In Re Covalinski, 11 3 USPQ2d 1166

   (TT AB 2014), quoting Coach Se,vs., Inc. v. Triumph Learning LLC, 668 F.3d 1356, 101 USPQ2d 1713 ,

   1721 (Fed. Cir. 2012) (citation omitted). While we must consider the marks in their entireties, it is

   entirely appropria te to accord greater in1portance to the more distinctive elements in the marks. See, In re

   Nat'/ Data Co1p ., 753 F.2d 1056, 224 USPQ 749, 751 (Fed. Cir. 1985). In In Re Covalinski, the Board

   found that the graphic elements of the applied-for mark served to draw the attention to the design

   elements away from the wording, making the visual impression of the mark more important.

              As was in the case in In Re Covalinski, applicant's mark contains a s trong design element,

   namely, vivid, red, flag-like wavy lines that immediately call to mind the qualities of strength, stability,

   character, and security. This powerful graphical element is centered directly above and given at least, if

   not more, prominence than the word EMPO\VER, which appears in blue below. The design element and

   the literal element cannot be separated or distinguished as separate elements, as might be the case if the

   design element were to the left or the right of the literal element. The red graphical element in the instant

   mark actually draws attention away from the blue wording, with the overall impression of the mark as a

   whole connoting a strong sentiment of Americanism not found with the cited marks.

              Applicant' position that the inclusion of a significant design element in the instant application

   creates cnicial differences between its mark and the cited mark, such that there is no likelihood of

   confusion, also is supported by the holding in In ,·e Wh ire Rock Dis1ille1·ies, Inc. 92, USPQ2d 1282, 1284

   (TT AB 2009), where the Board found no likelihood of confusion between applicant's standard character
                                                           4

   902393.1




                                                     Ex. A - 18
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 20 of 33 PageID #:250




   mark VOLAT for caffeine-induced vodka and registrant's TERZA VOLTA & DESIGN for wines due to

   the prominence of the design element, reversing the initial refusal to register. See also, Ferro Co1p. v.

   Ronco Labs., Inc. , 356 F.2d 122, 124, 148 USPQ 497, 498-99 (CCPA 1966) (con:fosion was unlikely

   between applicant's mark and several marks ovmed by opposer consisting of or containing FERRO, due

   to the dominance of the design elements of applicant's mark and the relatively small typeface in which

   FERRO appeared); accord Pa1.fums de Coeur Ltd. v. Lazarus, 83 USPQ2d I 012 (ITAB 2007)

   (prominently displayed design considered to be dominant element of the mark BODYMAN & DESIGN

   because it catches the eye and engages the viewer before the viewer looks at the word "Bodyman";

   Srere 's Ice Cream v. Sieve's Famous Hot Dogs, 3 USPQ2d 1477, 1478-79 (TTAB 1987) (no likelihood of

   confusion between for restaurant services and STEVE'S for ice cream; "Even with the word' STEVE'S'

   appearing above the hot dog figures , applicant's mark is distinguishable from the registered mark of

   opposer, which is simply the word 'STEVE'S ' in block lener form.") . Applicant respectfully contends

   that, as in these cases, the overall commercial impression of applicant's mark is dominated by its design

   feature, and that this fact weighs heavily against a conclusion that confus ion is likely between applicant's

   mark and the cited marks.

   II.        THE CITED MARKS ARE 'WEAK AND ARE THEREFORE ENTITLED TO ONLY A
              NARROW SCOPE OF PROTECTION.

              Trademarks are classified across a continuum of strength and distinctiveness, from generic to

   merely descripti ve to suggestive to arbitrary or fancifu l. Marks that are strong "are given 'strong'

   protection- protection over a wide range of related products and services and variations on visual and

   aural format. . . The stronger the mark, the more likely it is that encroachment on it will produce

   confusion. Conversely, relatively weak marks are given a relatively na1TOW range of protection both as to

   products and format variations." 2 J. Thomas McCa11hy, lvlcCarth_v on Trademarks and Unfair

   Compefi.tion, 11:73 (4th ed. 2001), citing Champions Golf Club v. Champions Golf Club, 38 USPQ2d

   1161(6th Cir. 1996).




                                                          5

   902393.1




                                                    Ex. A - 19
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 21 of 33 PageID #:251




              A.      The cited registe1·ed marks are weak due to extensive registrations and use of
                      similar marks.

              The ultimate tes t of relative strength is the distinctiveness of a mark as perceived by the relevant

   customer group. A "mark tha t is hemmed in on all sides by similar marks on similar goods cannot be

   ve1y ' distinctive.· It is merely one of a crowd of marks. fu such a crowd, customers will not likely be

   confused between any two of the crowd and may have learned ro carefully pick out one from the other."

   McCarthy, supra , at§ 11:85. Applicant notes tha t the record demons trates that the USPTO has registered

   a number ofEMPOWER-fonnative and phonetically equivalent marks in the fie lds of financial and

   investment services to many different entities. As such, the cited marks are weak marks in a crowded

   field. See, the Exhibits entitled "EMPOWER FORMATIVES" attached hereto showing USPTO records

   and evidence of actual use. where available, of the following marks:


    Mark                      Owner                  App./Reg.     Class          Goods/services
                                                     No.
    EMPO\'VER                 AON Corporation        4,203 ,457    35, 36         Business consultation; Business
    RESULTS                                                                       research and surveys: Business
                                                                                  risk management; Compilation
                                                                                  and provision of trade and
                                                                                  business price and statistical
                                                                                  information: Consulting se1vices
                                                                                  in the field of human resources
                                                                                  development, namely, for the
                                                                                  promotion of employee retention.
                                                                                  career grow1h, and increased
                                                                                  productivity for employees and
                                                                                  employers; Cost containment in
                                                                                  the field of instm111ce; Cost
                                                                                  management for the health
                                                                                  benefit plans of others; D ata
                                                                                  compiling and analyzing in the
                                                                                  field of insurance; Htmian
                                                                                  resource analysis and consulting
                                                                                  services: Work analysis to
                                                                                  determine worker skill sets and
                                                                                  other worker requirements;
                                                                                  Acruarial services;
                                                                                  Administration of employee
                                                                                  benefit plans concerning
                                                                                  insurance and finance:
                                                                                  Consulting services in the field of
                                                                                  retirement plan administration
                                                            6

   902393.1




                                                      Ex. A - 20
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 22 of 33 PageID #:252




                                                                 and :fiduciary compliance;
                                                                 Financial risk management;
                                                                 fusurance administration;
                                                                 Insurance brokerage; Insurance
                                                                 claims processing; Insurance
                                                                 information and consultancy;
                                                                 Insurance services in the nature
                                                                 of loss control management for
                                                                 others; Insurance underwriting
                                                                 consulta tion; Providing
                                                                 information in the field of
                                                                 employee financial benefit !)Jans
    EMPO\VERED     Empoweredbenefits   35, 36       3,61 4,432   Providing on line comparison
    BENEFITS       LLC                                           shopping information regarding
                                                                 employee benefit plans.
                                                                 Administration of employee
                                                                 benefits plans via the Intemet;
                                                                 providing information about
                                                                 employee benefit plans via the
                                                                 Intemet; providing online
                                                                 information regarding employee
                                                                 benefit plans for use in
                                                                 comparing employee benefit
                                                                 plans


    EMPOWERED      Empower Financial   35,36, 42    4,388,905    Providing on line comparison
    BENEFITS       Resources, Inc.                               shopping info1mation regarding
                                                                 employee benefit plans.
                                                                 Administration of employee
                                                                 benefit plans concerning
                                                                 insurance and fmance via the
                                                                 Internet; providing information
                                                                 abou t employee benefit plans
                                                                 concerning insurance and finance
                                                                 via the futemet. Application
                                                                 service provider, namely, hosting
                                                                 and managing and maintaining
                                                                 websites of others in the fields of
                                                                 employee benefits to allow for
                                                                 employee and administrator
                                                                 access for the management of
                                                                 employee benefit plans and
                                                                 options

    EMPO\VHR       EmpowHR. Inc.       36           4,665,421    Administration of employee
                                                                 benefit plans concerning
                                                                 insurance and finance
    EMPOWER        Empower Federal     36           4,418,865    Financial services for credit
    FEDERAL        Credit Union                                  union members, namely, savings,
    CREDIT UNION                                                 checking, retirement and
                                                7
   902393.1




                                       Ex. A - 21
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 23 of 33 PageID #:253




                                                                educatioD savings accounts, loan
                                                                financing for personal, real
                                                                property and student loans,
                                                                automated teller machine
                                                                services, credit card services,
                                                                debit card services, ouline
                                                                banking services


    EMPOWER        Empower Federal     36          4,428,988    Financial services for credit
    FEDERAL        Credit Union                                 union members, namely, savings,
    CREDIT UNION                                                checking, retirement and
                                                                education savings accoun ts, loan
                                                                financing for personal, real
                                                                property and student loans,
                                                                automated teller machine
                                                                services, credit card servic-es,
                                                                debit card services, online
                                                                banking services



    EMPO\VER       Empower             36          4,348,432    Brokerage in the field of
    BROKERAGE      Brokerage Inc.                               insurance; Financial evaluation
                                                                for insurance purposes: Insurance
                                                                agencies; Insurance agencies in
                                                                the field of car, home, health,
                                                                business and life insunmce;
                                                                Insurance agency and brokerage:
                                                                Insurance brokerage; Insurance
                                                                brokerage in the field of car,
                                                                home, health, business and life
                                                                insurance: Insurance information
                                                                and consultancy; Life insurance
                                                                brokerage; Providing vehicle
                                                                insurance rate quotes


    EMPOWR         The Ticket          36          86/272738:   Commodity trading services for
                   Reserve, Inc.                   allowed      others in connectioD with event
                                                                tickets and reservations and
                                                                consumer products and services:
                                                                forward contracts on event tickets
                                                                and reservations

    EMPO\VER       Tax & Financial     36          3,588,166    Financial planning
    YOURMONEY      Empowerment Inc.
    MPOWER         M power.com, Inc.   9, 16, 36   4,166,086    Financial services, namely,
                                                                providing advice and infonnation
                                                                on 401K plans and investment
                                                                products offered and managed by
                                             8

   902393.1




                                       Ex. A - 22
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 24 of 33 PageID #:254




                                                            others: providing a subscriber
                                                            based online service to assist and
                                                            advise users on a case-by-case
                                                            basis in the field of financial
                                                            planning, namely, investment
                                                            plamling, investment profiling
                                                            and investment strategy
                                                            fonnulation based on and
                                                            comprising investment products
                                                            offered and managed by others



    MPOWER         Redstone Federal   36       4, 118,694   Banking services, namely saving
                   Credit Union                             account services, checking
                                                            accoun t services, check card
                                                            services, ouline banking services
                                                            via a global c.omputer network,
                                                            phone banking services: banking
                                                            services designed for teenagers



    MPOWER         MPO\VER            36       3,728,910    Venture capital services, namely,
    VENTURES       Ventures. LP                             providing financing and venture
                                                            capital investment funds to
                                                            companies and fonding
                                                            businesses in emerging markets
                                                            in under-developed products and
                                                            services sectors

    MPOWER         MPO\VER            36       3,719,057    Venture capital services, namely,
    VENTURES&      Ventures, LP                             providing financing and venture
    DESIGN                                                  capital investment funds to
                                                            companies and funding
                                                            businesses in emerging markets
                                                            in ·under-developed products and
                                                            services sectors



    SERVE.         FAA Credit Union   36       4,443, 134   Financial services, namely,
    EMPO\VER.                                               banking, checking and savings
    ENRICH.                                                 accounts services, financing
                                                            consumer and auro loans, real
                                                            estate loans in the natme of
                                                            mortgage lending. investment of
                                                            funds for others and credit card
                                                            services



                                           9

   902393.1




                                      Ex. A - 23
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 25 of 33 PageID #:255




    EMPO\:VER      CoPower               36          4,696,473     Group employee benefit services,
    LETTING YOU    (Administrators),                               namely, processing,
    TAKE CHARGE    Inc.                                            administering and managing
    (STYLIZED)                                                     employee benefit plans
                                                                   concerning insurance

    EMPO\:VERBY    LHR Inc.              36          4,376,041     Debt recovery services
    LHR
    EMPOWER        Envestnet Asset       36          4 ,283, 138   Investment management and
    YOUR           Management, Inc.                                investment consulting services
    PRACTICE
    WEEMPOWER      McGuire               36          4,118,523     Financial analysis and
    YOU            Perfom1ance                                     c-onsultation; financial
                   Solutions, Inc.                                 forecasting; fiscal assessment and
                                                                   evalua tion: financial research

    EMPOW'ER      Trax Technologies,     35,36, 42   3,997,177     Account auditing: Accounts
    TRUST.        Inc.                                             receivable services. Accounts
                                                                   receivables fmancing; Bill
                                                                   payment services. File sharing
                                                                   services, namely, providing a
                                                                   website featuring technology
                                                                   enabling users to upload and
                                                                   download electronic files;
                                                                   Softwar e as a ser vice (SAAS)
                                                                   services featuring software for
                                                                   freight audit, payment, cost
                                                                   aJlocation, accounts receivable
                                                                   and payable management, and
                                                                   transpo11ation spend
                                                                   management; Soft,vare as a
                                                                   service (SAAS) services, namely.
                                                                   hosting software for use by others
                                                                   for freight audit, payment, cost
                                                                   allocation, accounts receivable
                                                                   and payable m anageme-nt, and
                                                                   transportation spend management



    EMPOWER        E mpower              4,137.313   36            Insurance agencies in the field of
    INSURANCE      Insurance Group                                 car insurance; Insurance
                   MGA, Inc.                                       brokerage in the field of car
                                                                   insurance; Providing vehicle
                                                                   insurance rate quotes

    IMPULSA TU     Mercantil Servicios   3,874,299   36            Banking; capital investment
    MUNDO          F inancieros. C.A.                              services; charitable fund raising;
                                                                   check verification; credit card
                                                                   services; issuance of credit cards;
                                                                   debit card serv ices; safe deoosit
                                              10

   902393.1




                                         Ex. A - 24
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 26 of 33 PageID #:256




                                                               box services for the depos it of
                                                               valuables; financia l evaluation
                                                               for banking and real estate,
                                                               financial information; financial
                                                               sponsorship of athletic events;
                                                               financing services, namely,
                                                               money lending, investment fund
                                                               transfer and transaction services,
                                                               mortgage planning; fonds
                                                               investment; electronic funds
                                                               transfer; installment loans; issue
                                                               of tokens of value; issuing of
                                                               travellers' checks; lease-purchase
                                                               financing; loan financing;
                                                               mortgage banking; mutual fund
                                                               brokerage; safe deposit box
                                                               services; savings banks;
                                                               securities brokerage and real
                                                               estate valuations

    FP&S EMPOWER   Clearview           3,819,506   36          Financial services, namely.
                   Correspondent                               providing information and advice
                   Services, LLC                               to align personal financial
                                                               strategies and p lanning with life
                                                               goals, financial plamung,
                                                               financial forecasting, personal
                                                               financial situation assessment and
                                                               evaluation, and implementing and
                                                               monitoring financial planning
                                                               strategies to achieve life goals

    LEARN.         Life Insurance      3,122,124   36          Viatical settlement services,
    EMPOWER.       Settlements, Inc.                           namely, life inslll'ance policy
    SUCCEED                                                    settlements and life insurance
                                                               settlements

    POWER          Power Corporation   3,931,290   36          Equity capital investment;
    FINANCIAL      of Canada                                   financial investment in the fields
                                                               of insurance, munial fonds and
                                                               financing loans: investment
                                                               advice, consulting and
                                                               management to businesses in the
                                                               financial, insurance, investment,
                                                               newspaper and printing fields

    EMPOWER        Empower Asset       36          4,674,640   Brokerage in the field of
    ASSET          Management LLC                              insuranc-e: Financial evaluation
    MANAGEMENT                                                 for insurance purposes; Insurance
    &DESIGN                                                    agencies; Insurance agencies in
                                                               the field of car, home, health,
                                                               business and life insurance;
                                            11

   902393.1




                                       Ex. A - 25
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 27 of 33 PageID #:257




                                                                                    Insurance agency and brokerage;
                                                                                    Insurance brokerage; Insurance
                                                                                    brokerage in the field of car,
                                                                                    home, health, business and life
                                                                                    insurance: Insurance infonnation
                                                                                    and consultancy; Life insurance
                                                                                    brokerage: Providing vehicle
                                                                                    insurance rate quotes




              B.      The evidentiary record supports applicant's assertion that there is no likelihood of
                      confusion due to the inherent weakness of the cited registered marks.

              It is well established that extensive third-party use of a disputed tenn indicates that the te1111 itself

   deserves only weak protection. Firs! Sav. Bank. FS.B. v. Firsr Bank Sysrem, Inc. , 40 USPQ2d 1865 (10r11

   Cir. I 996). Applicant asserts that the evidentiary record of numerous registrations and approvals for

   registration for marks containing the term EMPOWER and its phonetic equivalents in the fields of

   financial and investment and related services proves that the cited marks are inherently weak, which

   demands a relatively nan-ow range of protection both as to goods and services and fonnat variations.

  " [W]here a party chooses a trademark that is an inherently weak mark, his competitors may come closer

   to his mark than would be the case wi th a strong mark without violating his rights." McCarthy, supra,

   §11 :73 a t 11 -135, quoting Sure-Fit Products Co. ,,. Sa/tzson Drapery Co.. 117 USPQ 295 (CCPA 1958).

   See also, Champions Golf Club, 38 USP2d, quoted with approval in First Sar. Bank, F.S.B. v. First Bank

   Sy~tem, Inc., 40 USPQ2d a t 1873 ("When the primary tem1 is weakly protected to begin wi th, minor

   alterations may effectively negate any confosing similarity benveen the nvo marks."). \\Then the marks

   are viewed as a whole, applicant contends that the differences between applicant's mark and the cited

   marks negate any confosi.ng similarity between them.


              It stands to reason that " [e]vidence of widespread third-party use . . . of marks c-ontaining a

   ce11ain shared term is competent to suggest that purchasers have been conditioned to look to other

   elements of the marks as a means of distinguishing the source of goods or services ... : · In re Broadway
                                                             12
   902393.1




                                                       Ex. A - 26
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 28 of 33 PageID #:258




   Chicken, Inc., 38 USPQ2d 1559 (TTAB 1996) (evidence of widespread third-party use of trade

   names/marks containing the tenn BROADWAY for restaurant/eating place services sufficient to show

   consumers can differentiate between sources based on minor differences in marks). The existence of all

   these registra tions containing the term EMPOWER and its phonetic equivalents in the same and related

   fields of use clearly demonstrates that the tenu EMPO'WER and its phonetic equivalents are so weak that

   they can be used in connection with the same or related services offered by numerous different sources

   without confusion. As a result, the scope of protection for marks containing the term EMPOWER is

   limited in nature.

              In the ins tant case, the relevant consumers wiU look to applicant's strong graphical element and

   overall commercial impression of its mark to differentiate applicant's services from those provided by the

   registrants of the cited marks. The record is clear tha t he USPTO, by allowing or granting regis trations to

   all of these EMPOWER-formative and phonetic equivalent marks, has detenuined that these marks are

   inherently weak and that consumers can differentiate between the marks and the sources of origin of the

   registrants' respective product/service offerings.


   III.       BOTH APPLICANT AND REGISTRANTS SELL THEIR SERVICES TO
              SOPHISTICATED PURCHASERS WHO HAVE A FOCUSED NEED FOR
              SERVICES.
              Applicant's financial record keeping for employer-sponsored defined contribution and defined

   benefit p lans and admi nis u·ation of such plans for institutions, government agencies. and employers are

   premium investment vehicles for retirement savings. In marketing these services, applicant works with

   highly trained and sophisticated financial professionals at companies, institutions, and government

   agencies who are accustomed to making purchasing decisions regarding complex and sophisticated

   investment products and in making decisions as to the quality and dependability of such services.

   Moreover, purchasers of applicant's services have a fiduciary duty to their employees, the intended

   beneficiaries of applicant's services, which is a legal relationship of trust regarding the management of

   money. A fiduciary duty requires the highest standard of care, not an ordinaty standard of care.

                                                          13
   902393.1




                                                     Ex. A - 27
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 29 of 33 PageID #:259




   Purchasers of applicant's services must act at all times for the sole benefit and interests of its tmstees, and

   fiduciaries may be found liable for breaches of such fiducia1y trust. Applicant's relevant purchasers are

   thus 1101 ordinmy purchasers. Even the leasr-sophisficared potential purchasers of applicant's services are

   highly sophisticated, which obviates certain concerns raised by the Board in Stone Lion Capital Partners,

   LP, Sllpm. As a result of this fiduciary duty and in view of the sophistication of applicant's relevant

   customers, it is highly unlikely that any potential purchaser will confuse applicant's services with those

   offered by the registrants of the cited marks.

              Moreover, "there is always less likelihood of confusion where goods are expensive and purchased

   after careful consideration." Astra Pharmace11tical Producrs, Inc. v. Beckman Instruments, Inc .. 220

   USPQ 786, 790 (1st Cir. I 983). The court in Astm stated:

              "The decision to buy a machine worth thousands of dollars is obviously not done on an impulse,
              and involves a careful consideration of the reliability and dependability of the manufacturer and
              the seller of the product." Id. at 791.

              In Astra, the court held that there was no likelihood of confusion between identical marks used in

   the same medical or healthcare industty where the purchasers of the products were sophistic.ated

   purchasers. Applicant's position against likelihood of confusion is supported by the facts in Astra - in

   this case, while the marks themselves may contain a similar element, they are not identical, and, as in

  Astra, there is no likelihood of consumer confus ion given that the both applicant's services and

   registrant's services can cost each purchaser cost millions of dollars annually in service, management, and

   other fees.

              Even where goods or services are related, might be encountered by the same cuscomers. and

   might be assumed to be produced by the same source, the Board has found that "highly sophisticated,

   technical and relatively expensive goods are likely to be purchased only with care and deliberation after

   investigation to detenuine the suitability for the specific needs." In re Software Design, Inc., 220 US PQ

   662, 663 (TTAB 1983) (no l ikelihood of confusion between the mark DOX for computer progra1mning

   services and DOC'S for custom manufacnire of computer systems). As discussed above, neither

   applicant's services nor registrant's services are impulse purchases. Given the cost to the institution or
                                                          14

   902393.t




                                                    Ex. A - 28
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 30 of 33 PageID #:260




   company of implementing a record keeping system to comply with the regulations of the Securities and

   Exchange Commission or of a defined pension or retirement savings plan, and given the overall

   complexity of selecting appropriate investment services and ve hicles for investment, applicant's services

   are retained by a company only after careful analysis as to both the quality of applicant's services and

   applicant's reputation. The decision to purchase applicant's services requires extensive consideration as

   to whether applicant's services are appropriate for the organization and its employees. Applicant markets

   its services to highly sophisticated purchasers who would not reasonably confuse the highly sophisticated

   financial record-keeping or employer-sponsored benefit and retirement plans provided by applicant with

   the financial service offerings of other companies. The purchasers of each pa11y's respective offerings

   may be expected to exercise greater care in their purchases than ordinary consumers and are less likely to

   be confosed. Pignons SA. de Mecanique, 212 USPQ at 252. Consequently, there is little chance of

   confusion in the relevant markets as co the source of origin of the pertinent services.

               Further, it is well established that circumstances can increase the degree of care and reduce the

   likelihood of confusion, including where the purchaser has a reasonably focused need, specific pmpose or

   plan involvi ng the product or service or where the purchaser has an added duty of care. Haydon Switch &

  Instmment ,,. Rexnord, Inc., 4 USPQ2d 1510, 1517 (D.Collll. 1987) (no likelihood of confusion between

   PLANETGEAR for mechanical dnim-wheel digital-display time counters and PLANETGEAR for

   planetary gear speed reducers in motor drive shafts, as goods are sold for unrelated purposes to

   sophisticated purchasers); G.H. Mumn1 & Cie v. Desnoes & Geddes, Ltd. , 16 USPQ2d 1635 (Fed. Cir.

   1990) (purchaser has focused need for champag11e, an upscale item and, therefore, would not confuse

   mark with that of mark for beer); C!i}J Notes, Inc. v. Bantam Do11bleday Dell Publishing Group, Inc., 12

   USPQ2d 1289, 1293 (2nd Cir. 1989) (no likelihood of confusion for the purchase of a study guide due to

   the fact that the })Urchaser would have a specific book in mind when purchasing the guide and would not

   purchase it impulsively).

               Applicant asse11s that the potential pmchasers of its services are highly sophisticated corporate

   and instin.1tional officers who have a focused need for financial record keeping and third-party
                                                           15

   902393. 1




                                                      Ex. A - 29
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 31 of 33 PageID #:261




   administered defined benefit and related financial services. As a result, these high-level executives

   making purchasing dec.isions must seek out specific services and service providers that meet these needs.

   Purchasers of such services understand how to evaluate the appropriateness of each service provider, and

   they also understand that the selection of the wrong provider of such services could result in a loss in

   investment values for their employees and in a breach of their fiduciary duty, which may expose their

   organizations to liability. In view of the sophistication of applicant's customers, it is highly unlikely that

   any customer will confuse applicant's and registrant's services. Applicant's services are purchased after

   careful analysis as to the nature and quality of its services, as well as an analysis of the reputation and

   credibility of their source. Moreover, given the complexity of applicant's services, consumers of

   applicant's services typically would need to research a number of companies providing such mutual fund

   and investment services to ensure suitability of the services and the personnel offering those se1vices to

   the operations of the company.

              Applicant acknowledges tha t the fact that purchasers may be sophisticated or knowledgeable in a

   particular field does not sophisticated or knowledgeable in a particular field does not necessarily mean

   that they are sophisticated or knowledgeable in the field of trademarks or immune from source confusion.

   TMEP § l207.0l(d)(vii); see, e.g., Stone lion Capital Partners, LP r. Lion Capital LLP, 746 F.3d 1317,

   132 1, 11 0 USPQ2d 1157, I 160 (Fed. Circ. 2014). However, in the instant case, the specific fac ts negate

   this finding. The relevant sophisticated purchasers of applicant's services are making decisions regarding

   the selection of the best providers for financial record keeping for and employer-sponsored defined

   contribution and defined benefit plans and related services on behalf of all of their organizations'

   employees, a process which frequently takes months and months or more of research into different

   vendors, listening to various sales pitches, conducting investigations into whether the providers have been

   subj ect to any penalties from the Securities and Exchange Commission, determining whether there are

   any hidden charges that would detrimentally impact employees, and sometimes even vetting the

   individual investment and fund managers. The corporate and institutional decision makers must select the

   best plan providers in order to protect their employees' pecuniary interests. The level of decision making
                                                         16
   902393.1




                                                    Ex. A - 30
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 32 of 33 PageID #:262




   in the instant case is not equivalent to an average consumer going online and opening a checking account

   based on whose logo looks better.


              In addition to the finding of no likelihood of confusion between weak marks used in connection

   with banking services cited above in Firs/ Sav. Bank, F.S.B. v. First Bank System, Inc., supra, applicant's

   position that there is no likelihood of confusion between its mark and the cited marks in the financial and

   investment service indust1ies is supported by the facts in In re Cullen/Frost Bankers, Inc., which, while

   not citable as precedential, is analogous to the instant application. In re Cullen/Fros/ Bankers, Inc., S.N.

   75/ 199,524 October 10, 2000. In In re Cullen, the Examining Attorney refused registration of applicant's

   mark READYBANK for certain banking services based on confusing similarity with registrant's mark

   READY BANKER for related automated banking services. In overturning the refusal to register, the

   Board found that the relevant customers exercised a very high level of care when selecting the source of

   such services. The same is true in the instant case, where the relevant customers of appucant' s services

   are senior level employees of institutions, government agencies and companies, frequently with a

   fiduciary duty to select the appropriate provider of employer-sponsored defined contribution and defined

   benefit plans and related services for their organizations' employees.


              Neither applicant's services nor the services offered under the cited registered marks are impulse

   purchases. Each is purchased after careful analysis as to both the quauty of the service offerings and the

   reputa tion and quality of their sources, which are key concems in the financial and inves tment service

   indusllies, particularly where it is the corporate, instinnional, and govermnental agencies making the

   decision on behalf of potentially thousands and hundreds of thousands of employees. The decision to

   purchase apvlicant's services and those offered under the cited marks requires extensive consideration

   and thought. Consequently, there is little chance of confusion in the relevant markets as to the source of

   origin of the pertinent services.


                                                   CONCLUSION

                                                          17

   902393.1




                                                     Ex. A - 31
Case: 1:21-cv-04004 Document #: 21-1 Filed: 09/10/21 Page 33 of 33 PageID #:263




              Applicant respectfully submits that c.onfusion between the services sold under applicant's mark

   and those offered under the cited marks is extremely improbable because ( l ) its mark and the cited marks

   are not confusingly similar in terms of conunercial impression; (2) the cited marks are weak and with a

   narrow scope of protection: (3) the sophistication of and degree of care exercised by potential purchasers

   of applicant's services and the services offered under the cited marks is so high.


              Applicant respectfully notes that likelihood of confusion is synonymous wi th 'probable'

   confusion - it is not sufficient if confusion is merely possible. McCarthy, supra, at §23:3, citing

  American Steel Foundries v. Robertson. 269 U.S. 3 72, 46 S.Ct. 160, 70 L. Ed. 317 ( 1926). Tlrns,

   trademark laws seek to preven t the likelihood of confosion, not remote possibilities o f confusion based on

   speculation and supposition. In re Chalet Chocolates, Inc.. 212 USPQ 968, 969 (TT AB 1992). Any

   conclusion that there exists a likelihood of confusion between applicant's mark and the cited marks would

   be speculative at best and wholly inconsistent wi th the intent of these laws.


              Favorable consideration is respectfully requested.




                                                         18
   902393.1




                                                    Ex. A - 32
